Exhibit 10.3

Virginia Commerce Bank

Executive and Director Deferred Compensation Plan

Master Plan Document

Effective January 1, 2007


--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

 

Definitions

 

1

 

 

 

 

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

 

6

 

 

 

 

 

2.1

 

Selection by Committee

 

6

2.2

 

Enrollment and Eligibility Requirements; Commencement of Participation

 

6

 

 

 

 

 

ARTICLE 3

 

Deferral Commitments/Company Contribution Amounts/Company Restoration Matching
Amounts /Vesting/Crediting/Taxes

 

7

 

 

 

 

 

3.1

 

Minimum Deferrals

 

7

3.2

 

Maximum Deferral

 

7

3.3

 

Election to Defer; Effect of Election Form

 

8

3.4

 

Withholding and Crediting of Annual Deferral Amounts

 

9

3.5

 

Company Contribution Amount

 

9

3.6

 

Company Restoration Matching Amount

 

9

3.7

 

Crediting of Amounts after Benefit Distribution

 

10

3.8

 

Vesting

 

10

3.9

 

Crediting/Debiting of Account Balances

 

11

3.10

 

FICA and Other Taxes

 

12

 

 

 

 

 

ARTICLE 4

 

Scheduled Distribution; Unforeseeable Emergencies

 

13

 

 

 

 

 

4.1

 

Scheduled Distribution

 

13

4.2

 

Postponing Scheduled Distributions

 

13

4.3

 

Other Benefits Take Precedence Over Scheduled Distributions

 

13

4.4

 

Unforeseeable Emergencies

 

14

 

 

 

 

 

ARTICLE 5

 

Change In Control Benefit

 

14

 

 

 

 

 

5.1

 

Change in Control Benefit

 

14

5.2

 

Payment of Change in Control Benefit

 

15

 

 

 

 

 

ARTICLE 6

 

Retirement Benefit

 

15

 

 

 

 

 

6.1

 

Retirement Benefit

 

15

6.2

 

Payment of Retirement Benefit

 

15

 

 

 

 

 

ARTICLE 7

 

Termination Benefit

 

16

 

 

 

 

 

7.1

 

Termination Benefit

 

16

7.2

 

Payment of Termination Benefit

 

16

 

i


--------------------------------------------------------------------------------


 

ARTICLE 8

 

Disability Benefit

 

16

 

 

 

 

 

8.1

 

Disability Benefit

 

16

8.2

 

Payment of Disability Benefit

 

16

 

 

 

 

 

ARTICLE 9

 

Death Benefit

 

16

 

 

 

 

 

9.1

 

Death Benefit

 

16

9.2

 

Payment of Death Benefit

 

16

 

 

 

 

 

ARTICLE 10

 

Beneficiary Designation

 

16

 

 

 

 

 

10.1

 

Beneficiary

 

16

10.2

 

Beneficiary Designation; Change; Spousal Consent

 

17

10.3

 

Acknowledgement

 

17

10.4

 

No Beneficiary Designation

 

17

10.5

 

Doubt as to Beneficiary

 

17

10.6

 

Discharge of Obligations

 

17

 

 

 

 

 

ARTICLE 11

 

Leave of Absence

 

17

 

 

 

 

 

11.1

 

Paid Leave of Absence

 

17

11.2

 

Unpaid Leave of Absence

 

17

 

 

 

 

 

ARTICLE 12

 

Termination of Plan, Amendment or Modification

 

18

 

 

 

 

 

12.1

 

Termination of Plan

 

18

12.2

 

Amendment

 

18

12.3

 

Plan Agreement

 

19

12.4

 

Effect of Payment

 

19

 

 

 

 

 

ARTICLE 13

 

Administration

 

19

 

 

 

 

 

13.1

 

Committee Duties

 

19

13.2

 

Administration Upon Change In Control

 

19

13.3

 

Agents

 

20

13.4

 

Binding Effect of Decisions

 

20

13.5

 

Indemnity of Committee

 

20

13.6

 

Employer Information

 

20

 

 

 

 

 

ARTICLE 14

 

Other Benefits and Agreements

 

20

 

 

 

 

 

14.1

 

Coordination with Other Benefits

 

20

 

 

 

 

 

ARTICLE 15

 

Claims Procedures

 

20

 

 

 

 

 

15.1

 

Presentation of Claim

 

20

 

ii


--------------------------------------------------------------------------------


 

15.2

 

Notification of Decision

 

21

15.3

 

Review of a Denied Claim

 

21

15.4

 

Decision on Review

 

21

15.5

 

Legal Action

 

22

 

 

 

 

 

ARTICLE 16

 

Trust

 

22

 

 

 

 

 

16.1

 

Establishment of the Trust

 

22

16.2

 

Interrelationship of the Plan and the Trust

 

22

16.3

 

Distributions From the Trust

 

22

 

 

 

 

 

ARTICLE 17

 

Miscellaneous

 

22

 

 

 

 

 

17.1

 

Status of Plan

 

22

17.2

 

Unsecured General Creditor

 

23

17.3

 

Employer’s Liability

 

23

17.4

 

Nonassignability

 

23

17.5

 

Not a Contract of Employment

 

23

17.6

 

Furnishing Information

 

23

17.7

 

Terms

 

23

17.8

 

Captions

 

23

17.9

 

Governing Law

 

23

17.10

 

Notice

 

24

17.11

 

Successors

 

24

17.12

 

Spouse’s Interest

 

24

17.13

 

Validity

 

24

17.14

 

Incompetent

 

24

17.15

 

Court Order

 

24

17.16

 

Distribution in the Event of Income Inclusion Under 409A

 

25

17.17

 

Deduction Limitation on Benefit Payments

 

25

17.18

 

Insurance

 

25

 

iii


--------------------------------------------------------------------------------


VIRGINIA COMMERCE BANK

EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN

Effective January 1, 2007

Purpose

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Virginia Commerce Bank, a Virginia banking corporation, and its subsidiaries and
Affiliates, if any, that sponsor this Plan.  This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

This Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.

ARTICLE 1
Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1                                 “Account Balance” shall mean, with respect
to a Participant, an entry on the records of the Employer equal to the sum of
(i) the Deferral Account balance, (ii) the Company Contribution Account balance,
and (iii) the Company Restoration Matching Account balance. The Account Balance
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

1.2                                 “Affiliate” or “Affiliates” shall mean a
group of entities, including the Company, which constitutes a controlled group
of corporations (as defined in section 414(b) of the Code), a group of trades or
businesses (whether or not incorporated) under common control (as defined in
section 414(c) of the Code), and members of an affiliated service group (within
the meaning of section 414(m) of the Code).

1.3                                 “Annual Deferral Amount” shall mean that
portion of a Participant’s Base Salary, Bonus, Commissions, Director Fees and
LTIP Amounts that a Participant defers in accordance with Article 3 for any one
Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year.  In the event of a Participant’s Retirement, Disability,
death or Termination of Employment prior to the end of a Plan Year, such year’s
Annual Deferral Amount shall be the actual amount withheld prior to such event.

1.4                                 “Annual Installment Method” shall be an
annual installment payment over the number of years selected by the Participant
in accordance with this Plan, calculated as follows: (i) for the first annual
installment, the Participant’s vested Account Balance shall be calculated as of
the close of business on or around the Participant’s Benefit Distribution Date,
as determined by the Committee in its sole discretion, and (ii) for remaining
annual installments, the Participant’s vested Account Balance shall be
calculated on every anniversary of such calculation date, as

1


--------------------------------------------------------------------------------


applicable.  Each annual installment shall be calculated by multiplying this
balance by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due the Participant.  By way of
example, if the Participant elects a ten (10) year Annual Installment Method for
the Retirement Benefit, the first payment shall be 1/10 of the vested Account
Balance, calculated as described in this definition.  The following year, the
payment shall be 1/9 of the vested Account Balance, calculated as described in
this definition.

1.5                                 “Base Salary” shall mean the annual cash
compensation relating to services performed during any calendar year, excluding
distributions from nonqualified deferred compensation plans, bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
incentive payments, non-monetary awards, director fees and other fees, and
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income).  Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.

1.6                                 “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 10, that are entitled to receive benefits under this Plan upon the death
of a Participant.

1.7                                 “Beneficiary Designation Form” shall mean
the form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.

1.8                                 “Benefit Distribution Date” shall mean the
date that triggers distribution of a Participant’s vested Account Balance.  A
Participant’s Benefit Distribution Date shall be determined upon the occurrence
of any one of the following:

(a)                                  If the Participant Retires, his or her
Benefit Distribution Date shall be the last day of the six-month period
immediately following the date on which the Participant Retires; provided,
however, in the event the Participant changes his or her Retirement Benefit
election in accordance with Section 6.2(b), his or her Benefit Distribution Date
shall be postponed in accordance with Section 6.2(b);

(b)                                 If the Participant experiences a Termination
of Employment, his or her Benefit Distribution Date shall be the last day of the
six-month period immediately following the date on which the Participant
experiences a Termination of Employment;

(c)                                  The date on which the Committee is provided
with proof that is satisfactory to the Committee of the Participant’s death, if
the Participant dies prior to the complete distribution of his or her vested
Account Balance; or

(d)                                 The date on which the Participant becomes
Disabled; or

(e)                                  The date on which the Company experiences a
Change in Control, as determined by the Committee in its sole discretion, if (i)
the Participant has elected to receive a Change in

2


--------------------------------------------------------------------------------


Control Benefit, as set forth in Section 5.1 below, and (ii) if a Change in
Control occurs prior to the Participant’s Termination of Employment, Retirement,
death or Disability.

1.9                                 “Board” shall mean the board of directors of
the Company.

1.10                           “Bonus” shall mean any compensation, in addition
to Base Salary, Commissions and LTIP Amounts, earned by a Participant for
services rendered during a Plan Year, under any Employer’s annual bonus and cash
incentive plans.

1.11                           “Change in Control” shall mean any “change in
control event” as defined in accordance with Code Section 409A and related
Treasury guidance and Regulations.

1.12                           “Change in Control Benefit” shall have the
meaning set forth in Article 5.

1.13                           “Claimant” shall have the meaning set forth in
Section 15.1.

1.14                           “Code” shall mean the Internal Revenue Code of
1986, as it may be amended from time to time.

1.15                           “Commissions” shall mean the cash commissions
earned by a Participant from any Employer for services rendered during a Plan
Year, excluding Bonus, LTIP Amounts or other additional incentives or awards
earned by the Participant.

1.16                           “Committee” shall mean the committee described in
Article 13.

1.17                           “Company” shall mean Virginia Commerce Bank, a
Virginia banking corporation, and any successor to all or substantially all of
the Company’s assets or business.

1.18                           “Company Contribution Account” shall mean (i) the
sum of the Participant’s Company Contribution Amounts, plus (ii) amounts
credited or debited to the Participant’s Company Contribution Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Contribution Account.

1.19                           “Company Contribution Amount” shall mean, for any
one Plan Year, the amount determined in accordance with Section 3.5.

1.20                           “Company Restoration Matching Account” shall mean
(i) the sum of all of a Participant’s Company Restoration Matching Amounts, plus
(ii) amounts credited or debited to the Participant’s Company Restoration
Matching Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Company Restoration Matching Account.

1.21                           “Company Restoration Matching Amount” shall mean,
for any one Plan Year, the amount determined in accordance with Section 3.6.

1.22                           “Death Benefit” shall mean the benefit set forth
in Article 9.

1.23                           “Deferral Account” shall mean (i) the sum of all
of a Participant’s Annual Deferral Amounts, plus (ii) amounts credited or
debited to the Participant’s Deferral Account in accordance with this Plan, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to his or her Deferral Account.

1.24                           “Director” shall mean any member of the board of
directors of any Employer.

3


--------------------------------------------------------------------------------


1.25                           “Director Fees” shall mean the annual fees earned
by a Director from any Employer, including retainer fees and meetings fees, as
compensation for serving on the board of directors.

1.26                           “Disability” or “Disabled” shall mean that a
Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident or health plan covering employees of the Participant’s Employer.  For
purposes of this Plan, a Participant shall be deemed Disabled if determined to
be totally disabled by the Social Security Administration, or if determined to
be disabled in accordance with the applicable disability insurance program of
such Participant’s Employer, provided that the definition of “disability”
applied under such disability insurance program complies with the requirements
in the preceding sentence.

1.27                           “Disability Benefit” shall mean the benefit set
forth in Article 8.

1.28                           “Election Form” shall mean the form, which may be
in electronic format, established from time to time by the Committee that a
Participant completes, signs and returns to the Committee to make an election
under the Plan.

1.29                           “Employee” shall mean a person who is an employee
of any Employer.

1.30                           “Employer(s)” shall mean the Company and/or any
of its subsidiaries or Affiliates (now in existence or hereafter formed or
acquired) that have been selected by the Board to participate in the Plan and
have adopted the Plan as a sponsor.

1.31                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

1.32                           “401(k) Plan” shall mean, with respect to an
Employer, a plan qualified under Code Section 401(a) that contains a cash or
deferral arrangement described in Code Section 401(k), adopted by the Employer,
as it may be amended from time to time, or any successor thereto.

1.33                           “LTIP Amounts” shall mean any portion of the
compensation attributable to a Plan Year that is earned by a Participant as an
Employee under any Employer’s long-term incentive plan or any other long-term
incentive arrangement designated by the Committee.

1.34                           “Participant” shall mean any Employee or Director
(i) who is selected to participate in the Plan, (ii) who submits an executed
Plan Agreement, Election Form and Beneficiary Designation Form, which are
accepted by the Committee, and (iii) whose Plan Agreement has not terminated.

1.35                           “Plan” shall mean the Virginia Commerce Bank
Executive and Director Deferred Compensation Plan, which shall be evidenced by
this instrument and by each Plan Agreement, as they may be amended from time to
time.

1.36                           “Plan Agreement” shall mean a written agreement,
as may be amended from time to time, which is entered into by and between an
Employer and a Participant.  Each Plan Agreement executed by a Participant and
the Participant’s Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan

4


--------------------------------------------------------------------------------


Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement.  The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

1.37                           “Plan Year” shall mean a period beginning on
January 1 of each calendar year and continuing through December 31 of such
calendar year.

1.38                           “Retirement,” “Retire(s)” or “Retired” shall
mean, with respect to an Employee, the separation from service with all
Employers, as determined in accordance with Code Section 409A and related
Treasury guidance and Regulations, for any reason other than death or
Disability, on or after the attainment of any one of the following:

(a)                                  age sixty-five (65);

(b)                                 age fifty-five (55) with five (5) Years of
Service; or

(c)                                  twenty (20) Years of Service;

and shall mean with respect to a Director who is not an Employee, separation
from service as a Director with all Employers, as determined in accordance with
Code Section 409A and related Treasury guidance and Regulations.  If a
Participant is both an Employee and a Director, Retirement shall not occur until
he or she Retires as both an Employee and a Director.

1.39                           “Retirement Benefit” shall mean the benefit set
forth in Article 6.

1.40                           “Scheduled Distribution” shall mean the
distribution set forth in Section 4.1.

1.41                           “Terminate the Plan,” “Termination of the Plan”
shall mean a determination by an Employer’s board of directors that (i) all of
its Participants shall no longer be eligible to participate in the Plan, (ii) no
new deferral elections for such Participants shall be permitted, and (iii) such
Participants shall no longer be eligible to receive company contributions under
this Plan.

1.42                           “Termination Benefit” shall mean the benefit set
forth in Article 7.

1.43                           “Termination of Employment” shall mean the
separation from service with all Employers, voluntarily or involun­tarily, for
any reason other than Retirement, Disability or death, as determined in
accordance with Code Section 409A and related Treasury guidance and
Regulations.  If a Participant is both an Employee and a Director, a Termination
of Employment shall occur only upon the termination of the last position held.

1.44                           “Trust” shall mean one or more trusts established
by the Company in accordance with Article 16.

1.45                           “Unforeseeable Emergency” shall mean a severe
financial hardship of the Participant or his or her Beneficiary resulting from
(i) an illness or accident of the Participant or Beneficiary, the Participant’s
or Beneficiary’s spouse, or the Participant’s or Beneficiary’s dependent (as
defined in Code Section 152(a)), (ii) a loss of the Participant’s or
Beneficiary’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or the Participant’s Beneficiary, all as
determined in the sole discretion of the Committee.

5


--------------------------------------------------------------------------------


1.46                           “Years of Service” shall mean the total number of
full years in which a Participant has been employed by one or more Employers. 
For purposes of this definition, a year of employment shall be a 365 day period
(or 366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date.  The Committee
shall make a determination as to whether any partial year of employment shall be
counted as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1                                 Selection by Committee.  Participation in
the Plan shall be limited to Directors and, as determined by the Committee in
its sole discretion, a select group of management or highly compensated
Employees.  From that group, the Committee shall select, in its sole discretion,
those individuals who may actually participate in this Plan.

2.2                                 Enrollment and Eligibility Requirements;
Commencement of Participation.

(a)                                  As a condition to participation, each
Director or selected Employee who is eligible to participate in the Plan
effective as of the first day of a Plan Year shall complete, execute and return
to the Committee a Plan Agreement, an Election Form and a Beneficiary
Designation Form, prior to the first day of such Plan Year, or such other
earlier deadline as may be established by the Committee in its sole discretion. 
In addition, the Committee shall establish from time to time such other
enrollment requirements as it determines, in its sole discretion, are necessary.

(b)                                 A Director or selected Employee who first
becomes eligible to participate in this Plan after the first day of a Plan Year
must complete, execute and return to the Committee a Plan Agreement, an Election
Form, and a Beneficiary Designation Form within thirty (30) days after he or she
first becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Committee, in its sole discretion, in
order to participate for that Plan Year.  In such event, such person’s
participation in this Plan shall not commence earlier than the date determined
by the Committee pursuant to Section 2.2(c) and such person shall not be
permitted to defer under this Plan any portion of his or her Base Salary, Bonus,
LTIP Amounts, Commissions and/or Director Fees that are paid with respect to
services performed prior to his or her participation commencement date, except
to the extent permissible under Code Section 409A and related Treasury guidance
or Regulations.

(c)                                  Each Director or selected Employee who is
eligible to participate in the Plan shall commence participation in the Plan on
the date that the Committee determines, in its sole discretion, that the
Director or Employee has met all enrollment requirements set forth in this Plan
and required by the Committee, including returning all required documents to the
Committee within the specified time period.  Notwithstanding the foregoing, the
Committee shall process such Participant’s deferral election as soon as
administratively practicable after such deferral election is submitted to and
accepted by the Committee.

6


--------------------------------------------------------------------------------


(d)                                 If a Director or an Employee fails to meet
all requirements contained in this Section 2.2 within the period required, that
Director or Employee shall not be eligible to participate in the Plan during
such Plan Year.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/

Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

3.1                                 Minimum Deferrals.

(a)                                  Annual Deferral Amount.  For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Base Salary, Bonus, Commissions, LTIP Amounts and/or Director Fees in the
following minimum amounts for each deferral elected:

Deferral

 

Minimum Amount

 

Base Salary, Bonus, Commissions and/or LTIP Amounts

 

$

5,000

agrregate

Director Fees

 

$

5,000

 

If the Committee determines, in its sole discretion, prior to the beginning of a
Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is made, the amount deferred shall be zero. 
If the Committee determines, in its sole discretion, at any time after the
beginning of a Plan Year that a Participant has deferred less than the stated
minimum amounts for that Plan Year, any amount credited to the Participant’s
Account Balance as the Annual Deferral Amount for that Plan Year shall be
distributed to the Participant within sixty (60) days after the last day of the
Plan Year in which the Committee determination was made.

(b)                                 Short Plan Year.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the minimum Annual Deferral Amount shall be an amount equal to the
minimum set forth above, multiplied by a fraction, the numerator of which is the
number of complete months remaining in the Plan Year and the denominator of
which is 12.

3.2                                 Maximum Deferral.

(a)                                  Annual Deferral Amount.  For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Base Salary, Bonus, Commissions, LTIP Amounts and/or Director Fees up to the
following maximum percentages for each deferral elected:

Deferral

 

Maximum Percentage

 

Base Salary

 

80

%

Bonus

 

80

%

Commissions

 

80

%

LTIP Amounts

 

80

%

Director Fees

 

100

%

 

7


--------------------------------------------------------------------------------


(b)                                 Short Plan Year.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the maximum Annual Deferral Amount shall be limited to the amount of
compensation not yet earned by the Participant as of the date the Participant
submits a Plan Agreement and Election Form to the Committee for acceptance,
except to the extent permissible under Code Section 409A and related Treasury
guidance or Regulations.  For compensation that is earned based upon a specified
performance period, the Participant’s deferral election will apply to the
portion of such compensation that is equal to (i) the total amount of
compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period.

3.3                                 Election to Defer; Effect of Election Form.

(a)                                  First Plan Year.  In connection with a
Participant’s commence­ment of participa­tion in the Plan, the Participant shall
make an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Committee deems necessary or desirable under the Plan.  For these elections to
be valid, the Election Form must be completed and signed by the Participant,
timely delivered to the Committee (in accordance with Section 2.2 above) and
accepted by the Committee.

(b)                                 General Timing Rule for Deferral Elections
in Subsequent Plan Years.  For each succeeding Plan Year and as permitted by the
Committee, a Participant may elect to defer Base Salary, Bonus, Commissions,
Director Fees and/or LTIP Amounts, and make such other elections as the
Committee deems necessary or desirable under the Plan by timely delivering a new
Election Form to the Committee, in accordance with its rules and procedures,
before the December 31st preceding the Plan Year in which such compensation is
earned, or before such other deadline established by the Committee in accordance
with the requirements of Code Section 409A and related Treasury guidance or
Regulations.

Any deferral election(s) made in accordance with this Section 3.3(b) shall be
irrevocable; provided, however, that if the Committee requires Participants to
make a deferral election for “performance-based compensation” by the deadline(s)
described above, it may, in its sole discretion, and in accordance with Code
Section 409A and related Treasury guidance or Regulations, permit a Participant
to subsequently change his or her deferral election for such compensation by
submitting an Election Form to the Committee no later than the deadline
established by the Committee pursuant to Section 3.3(c) below.

(c)                                  Performance-Based Compensation.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
determine that an irrevocable deferral election pertaining to “performance-based
compensation” based on services performed over a period of at least twelve (12)
months, may be made by timely delivering an Election Form to the Committee, in
accordance with its rules and procedures, no later than six (6) months before
the end of the performance service period.  “Performance-based compensation”
shall be compensation, the payment or amount of which is contingent on
pre-established organizational or individual performance criteria, which
satisfies the requirements of

8


--------------------------------------------------------------------------------


Code Section 409A and related Treasury guidance or Regulations.  In order to be
eligible to make a deferral election for performance-based compensation, a
Participant must perform services continuously from a date no later than the
date upon which the performance criteria for such compensation are established
through the date upon which the Participant makes a deferral election for such
compensation.  In no event shall an election to defer performance-based
compensation be permitted after such compensation has become both substantially
certain to be paid and readily ascertainable.

(d)                                 Compensation Subject to Risk of Forfeiture. 
With respect to compensation (i) to which a Participant has a legally binding
right to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may, in its sole discretion, determine that an
irrevocable deferral election for such compensation may be made by timely
delivering an Election Form to the Committee in accordance with its rules and
procedures, no later than the 30th day after the Participant obtains the legally
binding right to the compensation, provided that the election is made at least
twelve (12) months in advance of the earliest date at which the forfeiture
condition could lapse.

3.4                                 Withholding and Crediting of Annual Deferral
Amounts.  For each Plan Year, the Base Salary portion of the Annual Deferral
Amount shall be withheld from each regularly scheduled Base Salary payroll in
equal amounts, as adjusted from time to time for increases and decreases in Base
Salary.  The Bonus, Commissions, LTIP Amounts and/or Director Fees portion of
the Annual Deferral Amount shall be withheld at the time the Bonus, Commissions,
LTIP Amounts or Director Fees are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself.  Annual Deferral Amounts
shall be credited to a Participant’s Deferral Account at the time such amounts
would otherwise have been paid to the Participant.

3.5                                 Company Contribution Amount.

(a)                                  For each Plan Year, an Employer may be
required to credit amounts to a Participant’s Company Contribution Account in
accordance with employment or other agreements entered into between the
Participant and the Employer.  Such amounts shall be credited on the date or
dates prescribed by such agreements.

(b)                                 For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Company Contribution Account under this Plan, which amount shall
be for that Participant the Company Contribution Amount for that Plan Year.  The
amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero, even though one or more other Participants receive
a Company Contribution Amount for that Plan Year.  The Company Contribution
Amount described in this Section 3.5(b), if any, shall be credited on a date or
dates to be determined by the Committee, in its sole discretion.

3.6                                 Company Restoration Matching Amount.  A
Participant’s Company Restoration Matching Amount for any Plan Year shall be an
amount determined by the Committee, in its sole discretion, to make up for
certain limits applicable to the 401(k) Plan or other qualified plan for

9


--------------------------------------------------------------------------------


such Plan Year, as identified by the Committee, or for such other purposes as
determined by the Committee in its sole discretion.  The amount so credited to a
Participant under this Plan for any Plan Year (i) may be smaller or larger than
the amount credited to any other Participant, and (ii) may differ from the
amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited on
a date or dates to be determined by the Committee, in its sole discretion.

3.7                                 Crediting of Amounts after Benefit
Distribution.  Notwithstanding any provision in this Plan to the contrary,
should the complete distribution of a Participant’s vested Account Balance occur
prior to the date on which any portion of (i) the Annual Deferral Amount that a
Participant has elected to defer in accordance with Section 3.3, (ii) the
Company Contribution Amount, or (iii) the Company Restoration Matching Amount,
would otherwise be credited to the Participant’s Account Balance, such amounts
shall not be credited to the Participant’s Account Balance, but shall be paid to
the Participant in a manner determined by the Committee, in its sole discretion.

3.8                                 Vesting.

(a)                                  A Participant shall at all times be 100%
vested in his or her Deferral Account.

(b)                                 A Participant shall be vested in his or her
Company Contribution Account in accordance with the vesting schedule(s) set
forth in his or her Plan Agreement, employment agreement or any other agreement
entered into between the Participant and his or her Employer.  If not addressed
in such agreements, a Participant shall vest in his or her Company Contribution
Account in accordance with the vesting schedule(s) declared by the Committee, in
its sole discretion.

(c)                                  A Participant shall be vested in his or her
Company Restoration Matching Account only to the extent that the Participant
would be vested in such amounts under the provisions of the 401(k) Plan, as
determined by the Committee in its sole discretion.

(d)                                 Notwithstanding anything to the contrary
contained in this Section 3.8, in the event of a Change in Control, or upon a
Participant’s Retirement, death while employed by an Employer, or Disability, a
Participant’s Company Contribution Account and Company Restoration Matching
Account shall immediately become 100% vested (if not already vested in
accordance with the above vesting schedules).

(e)                                  Notwithstanding subsection 3.8(d) above,
the vesting schedule for a Participant’s Company Contribution Account and
Company Restoration Matching Account shall not be accelerated upon a Change in
Control to the extent that the Committee determines that such acceleration would
cause the deduction limitations of Section 280G of the Code to become
effective.  In the event that all of a Participant’s Company Contribution
Account and/or Company Restoration Matching Account is not vested pursuant to
such a determination, the Participant may request independent verification of
the Committee’s calculations with respect to the application of Section 280G. 
In such case, the Committee must provide to the Participant within ninety (90)
days of such a request an opinion from a nationally recognized accounting firm
selected by the Participant (the “Accounting Firm”).  The opinion shall state
the Accounting Firm’s opinion that any limitation in the vested percentage
hereunder is necessary to avoid the limits of Section 280G and contain
supporting calculations.  The cost of such opinion shall be paid for by the
Company.

10


--------------------------------------------------------------------------------


(f)                                    Section 3.8(e) shall not prevent the
acceleration of the vesting schedule applicable to a Participant’s Company
Contribution Account and/or Company Restoration Matching Account if such
Participant is entitled to a “gross-up” payment, to eliminate the effect of the
Code section 4999 excise tax, pursuant to his or her employment agreement or
other agreement entered into between such Participant and the Employer.

3.9                                 Crediting/Debiting of Account Balances.  In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account Balance in accordance with the
following rules:

(a)                                  Measurement Funds.  The Participant may
elect one or more of the measurement funds selected by the Committee, in its
sole discretion, which are based on certain mutual funds (the “Measurement
Funds”), for the purpose of crediting or debiting additional amounts to his or
her Account Balance.  As necessary, the Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund.  Each such action will take
effect as of the first day of the first calendar quarter that begins at least
thirty (30) days after the day on which the Committee gives Participants advance
written notice of such change.

(b)                                 Election of Measurement Funds.  A
Participant, in connection with his or her initial deferral election in
accordance with Section 3.3(a) above, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.9(a) above) to be used to
determine the amounts to be credited or debited to his or her Account Balance. 
If a Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into the lowest-risk Measurement Fund, as determined by the Committee,
in its sole discretion.  The Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.  If an election is made in accordance with the
previous sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.  Notwithstanding
the foregoing, the Committee, in its sole discretion, may impose limitations on
the frequency with which one or more of the Measurement Funds elected in
accordance with this Section may be added or deleted by such Participant;
furthermore, the Committee, in its sole discretion, may impose limitations on
the frequency with which the Participant may change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.

(c)                                  Proportionate Allocation.  In making any
election described in Section 3.9(b) above, the Participant shall specify on the
Election Form, in increments of one percent (1%), the percentage of his or her
Account Balance or Measurement Fund, as applicable, to be allocated/reallocated.

(d)                                 Crediting or Debiting Method.  The
performance of each Measurement Fund (either positive or negative) will be
determined on a daily basis based on the manner in which

11


--------------------------------------------------------------------------------


such Participant’s Account Balance has been hypothetically allocated among the
Measurement Funds by the Participant.

(e)                                  No Actual Investment.  Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation of his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund.  In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves.  Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.10                           FICA and Other Taxes.

(a)                                  Annual Deferral Amounts.  For each Plan
Year in which an Annual Deferral Amount is being withheld from a Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Salary, Bonus, Commissions and/or LTIP Amounts that is not
being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount.  If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.10.

(b)                                 Company Restoration Matching Account and
Company Contribution Account.  When a Participant becomes vested in a portion of
his or her Company Restoration Matching Account and/or Company Contribution
Account, the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Salary, Bonus, Commissions and/or LTIP Amounts that is not
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such Company Restoration Matching Amount
and/or Company Contribution Amount.  If necessary, the Committee may reduce the
vested portion of the Participant’s Company Restoration Matching Account or
Company Contribution Account, as applicable, in order to comply with this
Section 3.10.

(c)                                  Distributions.  The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

12


--------------------------------------------------------------------------------


ARTICLE 4
 Scheduled Distribution; Unforeseeable Emergencies

4.1                                 Scheduled Distribution.  In connection with
each election to defer an Annual Deferral Amount, a Participant may irrevocably
elect to receive a Scheduled Distribution, in the form of a lump sum payment,
from the Plan with respect to all or a portion of the Annual Deferral Amount. 
The Scheduled Distribution shall be a lump sum payment in an amount that is
equal to the portion of the Annual Deferral Amount the Participant elected to
have distributed as a Scheduled Distribution, plus amounts credited or debited
in the manner provided in Section 3.9 above on that amount, calculated as of the
close of business on or around the date on which the Scheduled Distribution
becomes payable, as determined by the Committee in its sole discretion.  Subject
to the other terms and conditions of this Plan, each Scheduled Distribution
elected shall be paid out during a sixty (60) day period commencing immediately
after the first day of any Plan Year designated by the Participant (the
“Scheduled Distribution Date”).  The Plan Year designated by the Participant
must be at least three (3) Plan Years after the end of the Plan Year to which
the Participant’s deferral election described in Section 3.3 relates, unless
otherwise provided on an Election Form approved by the Committee in its sole
discretion.  By way of example, if a Scheduled Distribution is elected for
Annual Deferral Amounts that are earned in the Plan Year commencing January 1,
2007, the earliest Scheduled Distribution Date that may be designated by a
Participant would be January 1, 2011, and the Scheduled Distribution would
become payable during the sixty (60) day period commencing immediately after
such Scheduled Distribution Date.

4.2                                 Postponing Scheduled Distributions. A
Participant may elect to postpone a Scheduled Distribution described in Section
4.1 above, and have such amount paid out during a sixty (60) day period
commencing immediately after an allowable alternative distribution date
designated by the Participant in accordance with this Section 4.2.  In order to
make this election, the Participant must submit a new Scheduled Distribution
Election Form to the Committee in accordance with the following criteria:

(a)                                  Such Scheduled Distribution Election Form
must be submitted to and accepted by the Committee in its sole discretion at
least twelve (12) months prior to the Participant’s previously designated
Scheduled Distribution Date;

(b)                                 The new Scheduled Distribution Date selected
by the Participant must be the first day of a Plan Year, and must be at least
five years after the previously designated Scheduled Distribution Date; and

(c)                                  The election of the new Scheduled
Distribution Date shall have no effect until at least twelve (12) months after
the date on which the election is made.

4.3                                 Other Benefits Take Precedence Over
Scheduled Distributions.  Should a Benefit Distribution Date occur that triggers
a benefit under Articles 5, 6, 7, 8 or 9, any Annual Deferral Amount that is
subject to a Scheduled Distribution election under Section 4.1 shall not be paid
in accordance with Section 4.1, but shall be paid in accordance with the other
applicable Article. Notwithstanding the foregoing, the Committee shall interpret
this Section 4.3 in a manner that is consistent with Code Section 409A and
related Treasury guidance and Regulations.

13


--------------------------------------------------------------------------------


4.4                                 Unforeseeable Emergencies.

(a)                                  If the Participant experiences an
Unforeseeable Emergency, the Participant may petition the Committee to receive a
partial or full payout from the Plan, subject to the provisions set forth below.

(b)                                 The payout, if any, from the Plan shall not
exceed the lesser of (i) the Participant’s vested Account Balance, calculated as
of the close of business on or around the date on which the amount becomes
payable, as determined by the Committee in its sole discretion, or (ii) the
amount necessary to satisfy the Unforeseeable Emergency, plus amounts necessary
to pay Federal, state, or local income taxes or penalties reasonably anticipated
as a result of the distribution.  Notwithstanding the foregoing, a Participant
may not receive a payout from the Plan to the extent that the Unforeseeable
Emergency is or may be relieved (A) through reimbursement or compensation by
insurance or otherwise, (B) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (C) by cessation of deferrals under this Plan.

(c)                                  If the Committee, in its sole discretion,
approves a Participant’s petition for payout from the Plan, the Participant
shall receive a payout from the Plan within sixty (60) days of the date of such
approval, and the Participant’s deferrals under the Plan shall be terminated as
of the date of such approval.

(d)                                 In addition, a Participant’s deferral
elections under this Plan shall be terminated to the extent the Committee
determines, in its sole discretion, that termination of such Participant’s
deferral elections is required pursuant to Treas. Reg. §1.401(k)-1(d)(3) for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan. 
If the Committee determines, in its sole discretion, that a termination of the
Participant’s deferrals is required in accordance with the preceding sentence,
the Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.

(e)                                  Notwithstanding the foregoing, the
Committee shall interpret all provisions relating to a payout and/or termination
of deferrals under this Section 4.4 in a manner that is consistent with Code
Section 409A and related Treasury guidance and Regulations.

ARTICLE 5

Change in Control Benefit

5.1                                 Change in Control Benefit.  A Participant,
in connection with his or her commencement of participation in the Plan, shall
irrevocably elect on an Election Form whether to (i) receive a Change in Control
Benefit upon the occurrence of a Change in Control, which shall be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
or around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion, or (ii) to have his or her Account Balance
remain in the Plan upon the occurrence of a Change in Control and to have his or
her Account Balance remain subject to the terms and conditions of the Plan.  If
a Participant does not make any election with respect to the payment of the
Change in Control Benefit, then such Participant’s Account Balance shall remain
in the Plan upon a Change in Control and shall be subject to the terms and
conditions of the Plan.

14


--------------------------------------------------------------------------------


5.2                                 Payment of Change in Control Benefit.  The
Change in Control Benefit, if any, shall be paid to the Participant in a lump
sum no later than sixty (60) days after the Participant’s Benefit Distribution
Date.  Notwithstanding the foregoing, the Committee shall interpret all
provisions in this Plan relating to a Change in Control Benefit in a manner that
is consistent with Code Section 409A and related Treasury guidance and
Regulations.

ARTICLE 6
Retirement Benefit

6.1                                 Retirement Benefit.  A Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.

6.2                                 Payment of Retirement Benefit.

(a)                                  A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election Form
to receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of up to fifteen (15) years.  If a Participant does not make
any election with respect to the payment of the Retirement Benefit, then such
Participant shall be deemed to have elected to receive the Retirement Benefit in
a lump sum.

(b)                                 A Participant may change the form of payment
of the Retirement Benefit  by submitting an Election Form to the Committee in
accordance with the following criteria:

(i)                                     The election to modify the Retirement
Benefit shall have no effect until at least twelve (12) months after the date on
which the election is made; and

(ii)                                  The first Retirement Benefit payment shall
be delayed at least five (5) years from the Participant’s originally scheduled
Benefit Distribution Date described in Section 1.8(a).

For purposes of applying the requirements above, the right to receive the
Retirement Benefit in installment payments shall be treated as the entitlement
to a single payment.  The Committee shall interpret all provisions relating to
changing the Retirement Benefit election under this Section 6.2 in a manner that
is consistent with Code Section 409A and related Treasury guidance or
Regulations.

The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the Retire­ment Benefit.

(c)                                  The lump sum payment shall be made, or
installment payments shall commence, no later than sixty (60) days after the
Participant’s Benefit Distribution Date.  Remaining installments, if any, shall
be paid no later than sixty (60) days after each anniversary of the
Participant’s Benefit Distribution Date.

15


--------------------------------------------------------------------------------


ARTICLE 7
Termination Benefit

7.1                                 Termination Benefit.  A Participant who
experiences a Termination of Employment shall receive, as a Termination Benefit,
his or her vested Account Balance, calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion.

7.2                                 Payment of Termination Benefit.  The
Termination Benefit shall be paid to the Participant in a lump sum payment no
later than sixty (60) days after the Participant’s Benefit Distribution Date.

ARTICLE 8
Disability Benefit

8.1                                 Disability Benefit. Upon a Participant’s
Disability, the Participant shall receive a Disability Benefit, which shall be
equal to the Participant’s vested Account Balance, calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as selected
by the Committee in its sole discretion.

8.2                                 Payment of Disability Benefit.  The
Disability Benefit shall be paid to the Participant in a lump sum payment no
later than sixty (60) days after the Participant’s Benefit Distribution Date.

ARTICLE 9
Death Benefit

9.1                                 Death Benefit.  The Participant’s
Beneficiary(ies) shall receive a Death Benefit upon the Participant’s death
which will be equal to the Participant’s vested Account Balance, calculated as
of the close of business on or around the Participant’s Benefit Distribution
Date, as selected by the Committee in its sole discretion.

9.2                                 Payment of Death Benefit.  The Death Benefit
shall be paid to the Participant’s Beneficiary(ies) in a lump sum payment no
later than sixty (60) days after the Participant’s Benefit Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1                           Beneficiary.  Each Participant shall have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant.  The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

16


--------------------------------------------------------------------------------


10.2                           Beneficiary Designation; Change; Spousal
Consent.  A Participant shall designate his or her Beneficiary by completing and
signing the Beneficiary Designation Form, and returning it to the Committee or
its designated agent.  A Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time.  If the Participant names someone other than his or
her spouse as a Beneficiary, the Committee may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Committee, executed by such Participant’s spouse and returned to the
Committee.  Upon the acceptance by the Committee of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
canceled.  The Committee shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Committee prior to
his or her death.

10.3                           Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
in writing by the Committee or its designated agent.

10.4                           No Beneficiary Designation.  If a Participant
fails to designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3
above or, if all designated Beneficia­ries predecease the Participant or die
prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse.  If the Participant has no surviving spouse, the benefits remaining
under the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.

10.5                           Doubt as to Beneficiary.  If the Committee has
any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Committee shall have the right, exercisable in its discretion, to
cause the Participant’s Employer to withhold such payments until this matter is
resolved to the Committee’s satisfaction.

10.6                           Discharge of Obligations.  The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

ARTICLE 11
Leave of Absence

11.1                           Paid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer to take a paid leave of absence from
the employment of the Employer, and such leave of absence does not constitute a
separation from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, (i) the Partici­pant
shall continue to be considered eligible for the benefits provided in Articles
4, 5, 6, 7, 8 or 9 in accordance with the provisions of those Articles, and (ii)
the Annual Deferral Amount shall continue to be withheld during such paid leave
of absence in accordance with Section 3.3.

11.2                           Unpaid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer to take an unpaid leave of absence from
the employ­ment of the Employer for any reason, and such leave of absence does
not constitute a separation from service, as determined by the Committee in
accordance with Code Section 409A and related Treasury guidance and Regulations,
such

17


--------------------------------------------------------------------------------


Participant shall continue to be eligible for the benefits provided in Articles
4, 5, 6, 7, 8 or 9 in accordance with the provisions of those Articles. However,
the Participant shall be excused from fulfilling his or her Annual Deferral
Amount commitment that would otherwise have been withheld during the remainder
of the Plan Year in which the unpaid leave of absence is taken.  During the
unpaid leave of absence, the Participant shall not be allowed to make any
additional deferral elections.  However, if the Participant returns to
employment, the Participant may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.3 above.

11.3                         Leaves Resulting in Separation from Service.  In
the event that a Participant’s leave of absence from his or her Employer
constitutes a separation from service, as determined by the Committee in
accordance with Code Section 409A and related Treasury guidance and Regulations,
the Participant’s vested Account Balance shall be distributed to the Participant
in accordance with Article 6 or 7 of this Plan, as applicable.

ARTICLE 12

Termination of Plan, Amendment or Modification

12.1                         Termination of Plan.  Although each Employer
anticipates that it will continue the Plan for an indefinite period of time,
there is no guarantee that any Employer will continue the Plan or will not
terminate the Plan at any time in the future.  Accordingly, each Employer
reserves the right to Terminate the Plan.  In the event of a Termination of the
Plan, the Measurement Funds available to Participants following the Termination
of the Plan shall be comparable in number and type to those Measurement Funds
available to Participants in the Plan Year preceding the Plan Year in which the
Termination of the Plan is effective.  Following a Termination of the Plan,
Participant Account Balances shall remain in the Plan until the Participant
becomes eligible for the benefits provided in Articles 4, 5, 6, 7, 8 or 9 in
accordance with the provisions of those Articles.  The Termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination.  Notwithstanding the foregoing, to the extent permissible under
Code Section 409A and related Treasury guidance or Regulations, during the
thirty (30) days preceding or within twelve (12) months following a Change in
Control an Employer shall be permitted to (i) terminate the Plan by action of
its board of directors, and (ii) distribute the vested Account Balances to
Participants in a lump sum no later than twelve (12) months after the Change in
Control, provided that all other substantially similar arrangements sponsored by
such Employer are also terminated and all balances in such arrangements are
distributed within twelve (12) months of the termination of such arrangements.

12.2                         Amendment.

(a)                                  Any Employer may, at any time, amend or
modify the Plan in whole or in part with respect to that Employer. 
Notwithstanding the foregoing, (i) no amendment or modification shall be
effective to decrease the value of a Participant’s vested Account Balance in
existence at the time the amendment or modification is made, and (ii) no

18


--------------------------------------------------------------------------------


amendment or modification of this Section 12.2 or Section 13.2 of the Plan shall
be effective.

(b)                                 Notwithstanding any provision of the Plan to
the contrary, in the event that the Company determines that any provision of the
Plan may cause amounts deferred under the Plan to become immediately taxable to
any Participant under Code Section 409A, and related Treasury guidance or
Regulations, the Company may (i) adopt such amendments to the Plan and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company determines necessary or appropriate to
preserve the intended tax treatment of the Plan benefits provided by the Plan
and/or (ii) take such other actions as the Company determines necessary or
appropriate to comply with the requirements of Code Section 409A, and related
Treasury guidance or Regulations.

12.3                         Plan Agreement.  Despite the provisions of
Sections 12.1 and 12.2 above, if a Participant’s Plan Agreement contains
benefits or limitations that are not in this Plan document, the Employer may
only amend or terminate such provisions with the written consent of the
Participant.

12.4                         Effect of Payment.  The full payment of the
Participant’s vested Account Balance under Articles 4, 5, 6, 7, 8 or 9 of the
Plan shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries under this Plan, and the Participant’s Plan Agreement
shall terminate.

ARTICLE 13
Administration

13.1                         Committee Duties.  Except as otherwise provided in
this Article 13, this Plan shall be administered by a Committee, which shall
consist of the Board, or such committee as the Board shall appoint.  Members of
the Committee may be Participants under this Plan.  The Committee shall also
have the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administra­tion of this Plan, and
(ii) decide or resolve any and all ques­tions, including benefit entitlement
determinations and interpretations of this Plan, as may arise in connection with
the Plan.  Any individual serving on the Committee who is a Participant shall
not vote or act on any matter relating solely to himself or herself.  When
making a determination or calculation, the Committee shall be entitled to rely
on information furnished by a Participant or the Company.

13.2                         Administration Upon Change In Control. Within one
hundred and twenty (120) days following a Change in Control, the individuals who
comprised the Committee immediately prior to the Change in Control (whether or
not such individuals are members of the Committee following the Change in
Control) may, by written consent of the majority of such individuals, appoint an
independent third party administrator (the “Administrator”) to perform any or
all of the Committee’s duties described in Section 13.1 above, including without
limitation, the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations.  Upon and after the effective date of such
appointment, (i) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (ii) the Administrator may only be terminated
with the written

19


--------------------------------------------------------------------------------


consent of the majority of Participants with an Account Balance in the Plan as
of the date of such proposed termination.

13.3                         Agents. In the administration of this Plan, the
Committee or the Administrator, as applicable, may, from time to time, employ
agents and delegate to them such administrative duties as it sees fit (including
acting through a duly appointed representative) and may from time to time
consult with counsel.

13.4                         Binding Effect of Decisions.  The decision or
action of the Committee or Administrator, as applicable, with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

13.5                         Indemnity of Committee.  All Employers shall
indemnify and hold harmless the members of the Committee, any Employee to whom
the duties of the Committee may be delegated, and the Administrator against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, any such Employee or the
Administrator.

13.6                         Employer Information.  To enable the Committee
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Committee and/or Administrator,
as the case may be, on all matters relating to the Plan, the Trust, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the compensation of its Participants, the date and circum­stances of the
Retirement, Disability, death or Termination of Employment of its Participants,
and such other pertinent information as the Committee or Administrator may
reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1                         Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s Employer.  The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

ARTICLE 15
Claims Procedures

15.1                         Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within sixty (60) days after such notice
was received by the Claimant.  All other claims must be made within 180 days of
the date on which the event that caused the claim to arise occurred.  The claim
must state with particularity the determination desired by the Claimant.

20


--------------------------------------------------------------------------------


15.2                         Notification of Decision.  The Committee shall
consider a Claimant’s claim within a reasonable time, but no later than ninety
(90) days after receiving the claim.  If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period.  In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination.  The Committee shall notify the Claimant in writing:

(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

(b)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

(i)

the specific reason(s) for the denial of the claim, or any part of it;

 

 

 

 

(ii)

specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

 

 

 

 

(iii)

a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

 

 

 

(iv)

an explanation of the claim review procedure set forth in Section 15.3 below;
and

 

 

 

 

(v)

a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

15.3                         Review of a Denied Claim.  On or before sixty
(60) days after receiving a notice from the Committee that a claim has been
denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim.  The Claimant (or the Claimant’s duly authorized
representative):

(a)                                  may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the claim
for benefits;

(b)                                 may submit written comments or other
documents; and/or

(c)                                  may request a hearing, which the Committee,
in its sole discretion, may grant.

15.4                         Decision on Review.  The Committee shall render its
decision on review promptly, and no later than sixty (60) days after the
Committee receives the Claimant’s written request for a review of the denial of
the claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial sixty
(60) day period.  In no event shall such extension exceed a period of sixty (60)
days from the end of the initial period.  The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Committee expects to render the benefit determination.  In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information

21


--------------------------------------------------------------------------------


submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. 
The decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

(a)                                  specific reasons for the decision;

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

(c)                                  a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

(d)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a).

15.5                         Legal Action.  A Claimant’s compliance with the
foregoing provisions of this Article 15 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan.

ARTICLE 16
Trust

16.1                         Establishment of the Trust.  In order to provide
assets from which to fulfill its obligations to the Participants and their
Beneficiaries under the Plan, the Company may establish a trust by a trust
agreement with a third party, the trustee, to which each Employer may, in its
discretion, contribute cash or other property, including securities issued by
the Company, to provide for the benefit payments under the Plan, (the “Trust”).

16.2                         Interrelationship of the Plan and the Trust.  The
provisions of the Plan and the Plan Agreement shall govern the rights of a
Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust shall govern the rights of the Employers, Participants and the
creditors of the Employers to the assets transferred to the Trust.  Each
Employer shall at all times remain liable to carry out its obligations under the
Plan.

16.3                         Distributions From the Trust.  Each Employer’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Employer’s obligations under this Plan.

ARTICLE 17
Miscellaneous

17.1                         Status of Plan.  The Plan is intended to be a plan
that is not qualified within the meaning of Code Section 401(a) and that “is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of ERISA Sections 201(2), 301(a)(3) and
401(a)(1).  The Plan shall be administered and interpreted (i) in a manner
consistent with that intent, and (ii) in accordance with Code Section 409A and
related Treasury guidance and Regulations.

22


--------------------------------------------------------------------------------


17.2                         Unsecured General Creditor.  Participants and their
Bene­ficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of an Employer.  For
purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer.  An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

17.3                         Employer’s Liability.  An Employer’s liability for
the payment of benefits shall be defined only by the Plan and the Plan
Agreement, as entered into between the Employer and a Participant.  An Employer
shall have no obliga­tion to a Participant under the Plan except as expressly
provided in the Plan and his or her Plan Agreement.

17.4                         Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transfer­able.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

17.5                         Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement. 
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, either as an Employee or a Director, or
to inter­fere with the right of any Employer to discipline or discharge the
Participant at any time.

17.6                         Furnishing Information.  A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administra­tion of the Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Committee may deem necessary.

17.7                         Terms.  Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

17.8                         Captions.  The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

17.9                         Governing Law.  Subject to ERISA, the provisions of
this Plan shall be construed and interpreted according to the internal laws of
the Commonwealth of Virginia without regard to its conflicts of laws principles.

23


--------------------------------------------------------------------------------


17.10                   Notice.  Any notice or filing required or permitted to
be given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Virginia Commerce Bank

Attn: Director of Human Resources

14201 Sullyfield Circle

Chantilly, Virginia 20151

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

17.11                   Successors.  The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

17.12                   Spouse’s Interest.  The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

17.13                   Validity.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

17.14                   Incompetent.  If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

17.15                   Court Order.  The Committee is authorized to comply with
any court order in any action in which the Plan or the Committee has been named
as a party, including any action involving a determination of the rights or
interests in a Participant’s benefits under the Plan.  Notwithstanding the
foregoing, the Committee shall interpret this provision in a manner that is
consistent with Code Section 409A and other applicable tax law.  In addition, if
necessary to comply with a qualified domestic relations order, as defined in
Code Section 414(p)(1)(B), pursuant to which a court has determined that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan, the Committee, in its sole discretion, shall

24


--------------------------------------------------------------------------------


have the right to immediately distribute the spouse’s or former spouse’s
interest in the Participant’s benefits under the Plan to such spouse or former
spouse.

17.16                   Distribution in the Event of Income Inclusion Under
409A.  If any portion of a Participant’s Account Balance under this Plan is
required to be included in income by the Participant prior to receipt due to a
failure of this Plan to meet the requirements of Code Section 409A and related
Treasury guidance or Regulations, the Participant may petition the Committee or
Administrator, as applicable, for a distribution of that portion of his or her
Account Balance that is required to be included in his or her income.  Upon the
grant of such a petition, which grant shall not be unreasonably withheld, the
Participant’s Employer shall distribute to the Participant immediately available
funds in an amount equal to the portion of his or her Account Balance required
to be included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
which amount shall not exceed the Participant’s unpaid vested Account Balance
under the Plan.  If the petition is granted, such distribution shall be made
within ninety (90) days of the date when the Participant’s petition is granted. 
Such a distribution shall affect and reduce the Participant’s benefits to be
paid under this Plan.

17.17                   Deduction Limitation on Benefit Payments.  If an
Employer reasonably anticipates that the Employer’s deduction with respect to
any distribution from this Plan would be limited or eliminated by application of
Code Section 162(m), then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution from this Plan is deductible,
the Employer may delay payment of any amount that would otherwise be distributed
from this Plan.  Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.9 above.  The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m).

17.18                   Insurance.  The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose.  The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance.  The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

25


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has signed this Plan document as of
                   , 2006.

“Company”

 

Virginia Commerce Bank

 

 

 

 

By:

 

 

 

Title:

 

 

 

26


--------------------------------------------------------------------------------